                         UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF LOUISIANA
                                 MONROE DIVISION

IN RE: DARYL WAYNE JOHNSON                                                   Case No. 08-31367
       MARIANNE MOORE JOHNSON                                                      Chapter 7
            Debtors


                          TRANSMITTAL OF UNCLAIMED FUNDS

       JOHN C. CONINE, Trustee of this estate, reports the following:

       1. Ninety days having passed since final distribution under 11 U.S.C. 726 was made in this
case. Your Trustee has stopped payment on all checks remaining unpaid. The names of persons to
whom such unnegotiated distribution checks were issued, the amount of such checks, and their last
known addresses are:

       American General Financial Services of La., Inc.
       c/o J. Randolph Smith
       1107 Hudson Lane, Ste. A
       Monroe, LA 71201                   Claim # 8                   $ 6,813.52

       American General Financial Services of La., Inc.
       c/o J. Randolph Smith
       1107 Hudson Lane, Ste. A
       Monroe, LA 71201                   Claim # 8 - Interest        $ 988.36


        2. Your Trustee's check for $7,801.88, payable to the Clerk of the Court, is attached to this
report and list.

       3. Nothing further remains to be done in this case.


      Natchitoches, Louisiana, November 1, 2018.


                                                      __S/ John Clifton Conine_______
                                                      JOHN C. CONINE, TRUSTEE
                                                      1150 Miller Farm Road
                                                      Natchitoches, LA 71457-5322
                                                      Ph. (318) 354-8413
                                                      Fax. 1-866-887-7413
                                                      Email: coninejc@gmail.com




  08-31367 - #137 File 11/01/18 Enter 11/01/18 10:17:16 Main Document Pg 1 of 1
